UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 10-K For the fiscal year ended December 31, 2007 Commission file number 1-13817 Boots & Coots International Well Control, Inc. (Name of Registrant as specified in Its Charter) Delaware 11-2908692 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 7908 N. Sam Houston Parkway W., 5th Floor 77064 Houston, Texas (Zip Code) (Address of Principal Executive Offices) 281-931-8884 (Registrant's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.00001 par value American Stock Exchange Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities act.Yes ¨No x Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuantto Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Exchange Act Rule (12b-2)) Large Accelerated Filer¨Accelerated FilerxNon-Accelerated Filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.Yes ¨No x The aggregate market value of common stock held by non-affiliates as of June 30, 2007 was $115,894,000. The number of shares of the issuer's common stock, par value $.00001, outstanding on March 11, 2007 was 75,776,581. DOCUMENTS INCORPORATED BY REFERENCE FORM 10-K ANNUAL REPORT For the Year Ended December 31, 2007 TABLE OF CONTENTS Page PART I 3 Item 1. Business 3 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4. Submission of Matters to a Vote of Security Holders 17 PART II 18 Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6. Selected Financial Data 20 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 30 Item 8. Financial Statements and Supplementary Data 30 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 30 Item 9B. Other Information 31 PART III 32 Item 10. Directors, Executive Officers and Corporate Governace 32 Item 11. Executive Compensation 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item 13. Certain Relationships and Related Transactions, and Director Independence 51 Item 14. Principal Accounting Fees and Services 51 PART IV Item 15. Exhibits, Financial Statement Schedules 52 SIGNATURES 55 CERTIFICATIONS FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm on the Company’s Internal Control Over FinancialReporting F-1 Report of Independent Registered Public Accounting Firm on Consolidated Financial Statements F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Income F-4 Consolidated Statements of Stockholders' Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 2 Table of Contents PART I SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Included and incorporated by reference in this Form 10-K are certain forward-looking statements, within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. All statements, other than statements of historical facts, included or incorporated by reference in this Form 10-K that address activities, events or developments that we expect or anticipate will or may occur in the future are forward-looking statements, including statements regarding our future financial position, growth strategy, budgets, projected costs, and plans and objectives of management for future operations. We use the words "may," "will," "expect," "anticipate," "estimate," "believe," "continue," "intend," "plan," "budget" and other similar words to identify forward-looking statements. You should read statements that contain these words carefully and should not place undue reliance on these statements. Although we believe our expectations reflected in these forward-looking statements are based on reasonable assumptions, no assurance can be given that these expectations or assumptions will prove to have been correct. Important factors that could cause actual results to differ materially from the expectations reflected in the forward-looking statements include, but are not limited to, the following factors and the other factors described in this Form 10-K under the caption "Risk Factors": • competition; • changes in economic or political conditions in the markets in which we operate; and • the inherent risks associated with our operations, such as equipment defects, malfunctions and natural disasters. We believe that it is important to communicate our expectations of future performance to our investors. However, events may occur in the future that we are unable to accurately predict or control. We do not undertake any obligation to publicly update or revise publicly any forward-looking statements. When considering our forward-looking statements, you should keep in mind the risk factors and other cautionary statements in this Form 10-K. Item 1.Business. General We provide a suite of integrated pressure control and related services to onshore and offshore oil and gas exploration and development companies; principally in North America, South America, North Africa, West Africa and the Middle East.Our customers include major and independent oil and gas companies in the U.S. market and major international and foreign national oil and gas producers as well as other oilfield service companies.Our service lines are organized into two business segments; well intervention and response.Our well intervention segment consists of services that are designed to enhance production for oil and gas operators and to reduce the number and severity of critical events such as oil and gas well fires, blowouts or other incidences due to loss of control at the well. This business segment consists primarily of hydraulic workover and snubbing services, prevention and risk management services and pressure control equipment rental and services.Our response segment consists of personnel, equipment and emergency services utilized during a critical well event.We have a long history in the oil and gas industry and are widely recognized for our emergency response services. Executive
